Title: To Benjamin Franklin from Jacques Barbeu-Dubourg: Dedicatory Epistle, [late 1772]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur,
[Late 1772]
Vous reconnutes dans la premiere esquisse de ce Petit Code, l’effusion simple et naïve de votre propre coeur; j’ai achevé de le developer autant que je l’ai pu, et j’espére que vous ne vous y reconnoitrez que mieux. S’il m’étoit échappé quelque chose de moins exact, daignez le rectifier; c’est pour vous le soumettre que je vous l’ai dedié, ayant été assez heureux pour trouver réunis en vous un grand maître et un bon ami. Vous allez vous éloigner de cet hemisphere, et je ne puis vous suivre dans l’autre; mais l’immense océan que vous avez à traverser ne separera point les meilleures parties de nous-mêmes, nos ames seront toujours unies, comme elles l’ont toujours été; je me fais honneur de le publier, et vous ne rougirez pas de l’avouer; vous pouvez avoir de plus nobles emules, mais vous n’avez point de plus fidele serviteur.
J B. D.
